Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/26/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 with reference to the Kim reference, Applicant argues;
[As illustrated in FIG. 2 of the present application, a first processing area 141 including a power amplifier and a second processing circuit 142 including a digital processing circuit are disposed in parallel with each other. Accordingly, the first processing area 141 and the second processing area 142 are disposed on substantially the same plane. Through this configuration, the thickness of the antenna assembly of the present application may be reduced. 
In its rejection reasons, the Office Action relies upon an area of the first circuit board 1 of Kim, shown in FIG. 2 (which is reproduced below), to teach the claimed first processing areas; and upon an area on the second circuit board B2 to teach the claimed second processing areas.
As illustrated in FIG. 2 of Kim (reproduced above), however, the second board (B2) including the power amplifier of Kim is disposed on a side surface of the enclosure 13 that functions as a filter, and the first board (1) including the digital interface module is disposed on the back surface of the enclosure 13. That is, the first board 1 and the second board B2 are disposed, not in parallel, but perpendicular, to each other. Accordingly, the thickness of Kim's antenna device becomes thicker. 
One of the major technical features of Kim's antenna device is that circuit boards equipped with a power amplifier is disposed on the side surface of the enclosure 13 that functions as a filter. That is, Kim discloses a technical idea which is opposite to the inventive concept of the present invention that the thickness of the antenna assembly is reduced by arranging the first processing area and the second processing area parallel to each other. 
Jeon fails to cure the deficiencies of Kim noted above with regard to claim 1. Jeon is cited to merely teach a PCB including a calibration network as recited by claim 5. Jeon, however, fails to teach or suggest that the first processing area and the second processing area are parallel to each other. 
].

The Examiner respectfully disagrees;
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first processing area 141 and the second processing area 142 are disposed on substantially the same plane. Through this configuration, the thickness of the antenna assembly of the present application may be reduced… That is, Kim discloses a technical idea which is opposite to the inventive concept of the present invention that the thickness of the antenna assembly is reduced by arranging the first processing area and the second processing area parallel to each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the claims are interpreted using the broadest reasonable interpretation. Under this interpretation the Examiner asserts that the skilled artisan recognizes that the newly added limitation of “wherein the first processing area and the second processing area are parallel to each other” is taught by Kim because elements B1 and B2 are construed as a first and second processing area and they are parallel to each other. According to a plain meaning of dictionary two elements are parallel to each other if they are extending in the same direction. In this case, both elements B1 and B2 are extending in the same direction. The claimed language does not 


    PNG
    media_image1.png
    636
    674
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0156818, hereby referred as Kim) in view of Jeon (US 2007/0149251).
Regarding claim 1,
Kim discloses (figures 2, 4 and 6);
An antenna assembly comprising (antenna assembly 15): a plurality of antenna elements (antenna elements 153); a first printed circuit board (PCB) having one surface provided with the plurality of antenna elements (first PCB B1 which has an upper surface and the plurality of antenna elements 153 inside the box is on the board B1 when viewed from a direction that from element 11 to element 12 as shown in figure 2);
a plurality of cavity filters installed on other surface of the first PCB and electrically connected to the plurality of antenna elements (plurality of cavity filters 13 as disclosed in paragraphs [0018] and [0047]); and
a second PCB having one surface electrically connected to the plurality of cavity filters and including at least a power amplifier, a digital processing circuit, and a calibration network (second circuit board B2 which is a power amplifier, see paragraph [0013], and the first board is a digital interface module. See paragraph [0006] for mounting several different components), and 


Kim may not explicitly disclose;
A second PCB including at least a digital processing circuit, and a calibration network, wherein the second PCB includes one or more first processing areas and one or more second processing areas extending in parallel with each other, the digital processing circuit is disposed in the second processing area and not in the first processing area, and the power amplifier is disposed in the first processing area and not in the second processing area.

However, Kim teaches that one PCB is a power amplifier and another PCB is a digital interface module. See paragraphs [0013] and [0039]. The Examiner deems each area as a processing area because each PCB is used differently. Furthermore, paragraph [0006] teaches mounting several different components.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of having a second PCB including at least a digital processing circuit, wherein the second PCB includes one or more first processing areas and one or more second processing areas extending in parallel with each other, the digital processing circuit is disposed in the second processing area and not in the first processing area, and the power amplifier is disposed in the first processing area and not in the second processing area in order to provides a 

Kim, as modified above, does not disclose;
A second PCB including a calibration network.

However, Jeon teaches;
A second PCB including a calibration network (see figure 2 and abstract, the calibration network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second PCB including a calibration network, as taught by Jeon, into Kim in order to improve an antenna compactness of a multi-user systems.

Regarding claim 2,
Kim discloses;
A port area formed to extend along some edges of the first processing area and the second processing area, wherein the first processing area and the second processing area extend in a direction perpendicular to an edge formed at one substrate edge on which the port area is formed, and one edge of each of the first processing area and the second processing area is disposed adjacent to the edge formed at one 

Regarding claim 3,
Kim discloses;
A port area formed to extend along one edge of the first processing area, wherein the first processing area and the second processing area extend in a direction parallel to a direction in which the port area extends, the first processing area is disposed adjacent to an edge formed at one substrate end on which the port area is formed (figure 2, an area of the second printed circuit board B2 is deemed as a first processing area. An area of the third printed circuit board B3 is deemed as a second processing area. Furthermore, the second PCB is parallel to the third PCB).

Regarding claim 4,
Kim discloses;
Wherein the first processing areas and the second processing areas are alternately arranged (figure 2, an area of the first printed circuit board B1 is deemed as a first processing area. An area of the second printed circuit board B2 is deemed as a second processing area. Furthermore, the second PCB is perpendicular to the first PCB).

Regarding claim 5,
Kim discloses (figures 2, 4 and 6);
Wherein the digital processing circuit is formed in a PCB pattern on the second PCB, and wherein the second PCB and the cavity filters (plurality of cavity filters 13 as disclosed in paragraphs [0018] and [0047]) are connected in a surface contact manner (Kim discloses that one PCB is a power amplifier and another PCB is a digital interface module. See paragraphs [0013] and [0039]. The Examiner deems each area as a processing area because each PCB is used differently. Furthermore, paragraph [0006] teaches mounting several different components).

Kim does not disclose;
A PCB including a calibration network.

However, Jeon teaches;
A PCB including a calibration network (see figure 2 and abstract, the calibration network).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a second PCB including a calibration network, as taught by Jeon, into Kim in order to improve an antenna compactness of a multi-user systems.


Regarding claim 6,
Kim discloses;
Wherein the second processing area is connected to the port area by direct circuit wiring (figure 2, an area of the first printed circuit board B1 is deemed as a first processing area. An area of the second printed circuit board B2 is deemed as a second processing area).

Allowable Subject Matter
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of a main housing formed with at least one elongated groove and disposed on a bottom surface of the second PCB of the antenna assembly; and a detachable heat sink disposed on a bottom surface of the main body housing and having a heat sink main body and at least one heat dissipation fin, wherein the detachable heat sink is configured to receive heat generated from the second PCB through the elongated groove.
Claims 8-10 depend from claim 7 and are included in the allowable subject matter.
Kim et al. (US 2015/0156818) and Jeon (US 2007/0149251) are all cited as teaching some elements of the claimed invention including a plurality of printed circuit 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845